                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

    San Antonio Firefighters’ Association,       §
    Local 624                                    §
                                                 §
                Plaintiff,                       §
                                                 §   Civil No. SA-18-CV-00745-XR
    v.
                                                 §
    The City of San Antonio, et al.              §
                                                 §
                Defendants.                      §


           PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT CITY’S
                         SUMMARY JUDGMENT MOTION

         Plaintiff San Antonio Firefighters’ Association, Local 624 files this Response in

Opposition to the Defendant’s Motion for Summary Judgment, Dkt. #31. Subject to a

ruling on Defendant’s Motion for Protection from a 30(b)(6) deposition, Dkt. #38, and

subject to Plaintiff’s Motion to Continue Submission of the Summary Judgment Motion,

Plaintiff requests the Court deny the motion. 1 Plaintiff also requests oral submission of

the Defendant’s Motion for Summary Judgment, as the Court previously indicated it




1Plaintiff Local 624 previously filed an unopposed motion to extend the submission date of the
City’s summary judgment motion “until Plaintiff receives the City’s document production;
Local 624 can review that production and adequately notice a corporative representative
deposition with proper areas of inquiry; and Plaintiff can receive the transcript of the deposition
in time to use it in opposition to the City’s summary judgment motion. The City does not oppose
this briefing schedule for its motion.” At present, the City has resisted that 30(b)(6) deposition
and has asserted Plaintiff must respond to the summary judgment motion based on the City’s
document production alone.
would grant the parties, 2 when the Opposition is fully briefed and supported by a 30(b)(6)

deposition of the City. Finally, this Response includes objections to some of Defendant’s

summary judgment proof.

       Procedural Background of the Case.

    1. This is a suit by a firefighters’ labor union against Defendant the City of San

Antonio, Texas. The suit arises from Local 624’s efforts regarding municipal ballot

initiatives in the City of San Antonio and conduct by each of the individual official

capacity defendants that impeded Local 624’s ballot initiative drive. Local 624 sues under

42 U.S.C. § 1983 for the resulting violations of its rights under the First and Fourteenth

Amendments. Dkt. #1 at ¶¶ 48–63. Local 624 has also asserted claims under the Texas

Constitution to obtain redress for the violations of its free speech rights. Dkt. #1 at ¶¶ 65–

68. As a remedy for these free speech violations, Local 624 requests federal Declaratory

Judgment Act relief, injunctive relief, and an award of attorney’s fees under Section 1988.

Dkt. #1 at ¶¶ 69–74.

    2. Defendant City seeks summary judgment on three grounds. First, it claims that its

“Free Speech Areas” policy and “Senior Center Policy” do not violate free speech

protections in state and federal constitutions as a matter of law; Second, it says that

Plaintiff Local 624’s retaliation claim fails as a matter of undisputed fact; Third, it argues




2Defendant too has requested oral argument on the motion. See Defendant’s Motion for
Summary Judgment at 1.

Plaintiff’s Opposition to Summary Judgment                                                       2
that the City’s policies are not unconstitutionally vague as a matter of law. See

Defendant’s Motion for Summary Judgment at 1.

    3. In support of its motion, the City has included as summary judgment proof a

Declaration of Dale McNeill, Assistant Director for Public Services, San Antonio Public

Library (Dkt. #31-1); a Declaration of Cheryl Sheehan, Public Services Administrator,

San Antonio Public Library (Dkt. #31-2); a Declaration of Jessica Dovalina, Assistant

Director, Department of Human Services (Dkt. #31-3); and copies of two City

ordinances. Plaintiff Local 624 objects to some of the City’s summary judgment proof, as

follows:

       3.1 Local 624 objects to certain statements made in the declarations of Dale

McNeill and Jessica Dovalina since they are not competent evidence to support a motion

for summary judgment. The same rules of evidence apply to summary judgment motions

as to trial evidence, Rushing v. Kansas City S. Ry. Co., 185 F.3d 496, 504 (5th Cir. 1999),

and the competence of witnesses and testimony in a summary judgment motion practice

is subject to Rule 56(c)(4): affidavits or declarations used in support of or opposition to a

summary judgment motion be “made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to testify on

the matters stated.”




Plaintiff’s Opposition to Summary Judgment                                                      3
       Objections to Declaration of Dale McNeill

       3.2   Local 624 objects to several statements made in McNeill’s declaration (Dkt.

#31-1) that are not based on personal knowledge, are conclusory, and are hearsay not

subject to any exception. Fed. R. Evid. 801(c).

       3.3 Local 624 specifically objects to paragraph 6 as conclusory. McNeill states:

       “[t]he policy was not based on any disagreement with the content of any
       person or group’s speech and is designed to apply to all person regardless of
       message or viewpoint.”

       Conclusory statements in an affidavit or declaration do not provide facts that will

support or counter a summary judgment motion and testimony based on conjecture alone

is incompetent. See Lechuga v. S. Pac. Transp. Co., 949 F.2d 790, 798 (5th Cir. 1992).

Summary judgment evidence must be based on personal knowledge and cannot be

conclusory. Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985). In this

case, the City has the burden to present evidence of a valid basis for its policies within the

legal construct of the First Amendment. The City has improperly sought to establish an

ultimate conclusion of law through McNeill’s unsupported declaration. Local 624

requests the Court sustain this objection and this portion of the declaration should be

struck from the City’s summary judgment evidence.

       3.4 Likewise, paragraph 7 simply makes a conclusory statement regarding library

patrons without providing any basis for such a statement. In paragraph 7, McNeill says:

       “Nearly every person who visits the City’s library branches does so in order
       to use library services, like borrowing a book or movie, attending a library

Plaintiff’s Opposition to Summary Judgment                                                   4
       education program, using a library meeting room for a civic organization
       meeting, or accessing public computers and printers. Because our patrons
       are as diverse as the San Antonio community, it is important that library
       facilities are welcoming, accessible, and safe to people of all ages and
       mobility levels.”

    Again, caselaw makes plain that declarations may not provide unsupported

conclusory facts. Therefore, Local 624 requests the Court strike paragraph 7 from the

City’s summary judgment evidence.

       3.5 McNeill’s declaration in paragraph 8 contains a conclusory legal opinion

when he asserts that “[l]ibrary walkways are therefore not the same as public sidewalks

along the City’s roads and streets.” Summary judgment declarations cannot be used to

advance legal conclusions. See McCallum Highlands, Ltd. v. Washington Capital Dus, Inc.,

66 F.3d 89, 92 (5th Cir. 1995), opinion corrected on denial of reconsideration, 70 F.3d 26

(5th Cir. 1995). Accordingly, Local 624 asks this Court to strike McNeill’s legal

conclusion from his declaration in paragraph 8.

       3.6 Local 624 objects to paragraphs 9 and 12 of McNeill’s declaration as

inadmissible hearsay not subject to any exception. In paragraph 9, the witness declares:

       “When selecting each free speech areas, the Public Services Administrators
       directed branch managers to make sure to pick an area that did not interfere
       with access to the library and would be large enough for at least two or three
       people to stop and gather without obstructing any walkways or entrances.”

McNeill is not a Public Services Administrator and does not establish the basis for his

knowledge of these directives. He simply offers the administrators directives as evidence

of the truth of the matter asserted.

Plaintiff’s Opposition to Summary Judgment                                                   5
       Similarly, paragraph 12 establishes McNeill was not personally involved with

“Union representatives” but he purports to offer testimony of hearsay assertions from

City library branch managers. Yet declarations in support of summary judgment evidence

must be based on the personal knowledge of the declarant; hearsay is not admissible as

summary judgment evidence. Fed. R. Evid. 802; Martin v. John W. Stone Oil Distrib.,

Inc., 819 F.2d 547, 549 (5th Cir. 1987)(per curiam). McNeill’s statements are inadmissible

as they are not based on his personal knowledge and proffers conversations between third

parties. Local 624 requests this Court strike the referenced parts of paragraph 9 and the

entirety of paragraph 12 as incompetent summary judgment proof.

       Objections to Declaration of Jessica Dovalina

       3.7 Dovalina states she is the Assistant Director for the San Antonio Department

of Human Services but does not indicate how long or on what dates she has held that

position.

       3.8 Local 624 objects to paragraph 6 of Dovalina’s declaration in which she

asserts how the Senior Center Political Activity Policy “came about” and why the policy

was adopted. Declarations submitted in support of summary judgment “shall be made on

personal knowledge, shall set forth such facts as would be admissible in evidence, and

shall show affirmatively that the affiant is competent to testify to the matters stated

therein.” Lodge Hall Music, Inc. v. Waco Wrangler Club, Inc., 831 F.2d 77, 80 (5th Cir.

1987). Dovalina’s declaration provides no competent foundation for the assertions made



Plaintiff’s Opposition to Summary Judgment                                                  6
in paragraph 6. Indeed, Dovalina does not establish if she was present during or part of

the adoption of the Senior Center Political Activity Policy.

       3.9 Local 624 also objects to paragraph 11 of Dovalina’s declaration and

specifically its conclusion of what is a “public sidewalk.” Affidavits setting forth

“ultimate or conclusory facts and conclusions of law” are insufficient to either support or

defeat a motion for summary judgment. McCallum Highlands, Ltd., 66 F.3d at 92. The

issue of what is considered a public or nonpublic forum is the very heart of the City’s

Motion and cannot be established based on an unfounded conclusory statement from a

witness. Accordingly, Local 624 requests the Court strike this portion of the paragraph 11

of Dovalina’s declaration.

       3.10 Likewise, paragraph 13 of that declaration proffers a conclusory legal

statement about the pathways and walkways surrounding a City building. Specifically,

Dovalina opines “[t]hese walkways are not public thoroughfares to any location other

than the Northeast Senior Center.” Local 624 objects to Dovalina’s statement as

conclusory and providing an unsupported conclusion of law. Plaintiff requests the Court

strike her statement from the City’s summary judgment evidence.

       3.11 Local 624 objects to paragraphs 17 and 19 of Dovalina’s declaration as

containing hearsay not subject to any exception. United States v. $92,203.00 in U.S.

Currency, 537 F.3d 504, 508 (5th Cir. 2008) (holding that affidavit that contained hearsay

was not based on personal knowledge, and, under summary judgment procedures, was

not admissible). More specifically, paragraph 17 of Dovalina’s declaration proffers

Plaintiff’s Opposition to Summary Judgment                                                   7
testimony from an unidentified branch manager, while paragraph 19 recounts what the

witness was told on a phone call from a senior center manager. Both statements are

hearsay not subject to any exception. Accordingly, Local 624 asks this Court to strike

paragraphs 17 and 19 from Dovalina’s declaration as inadmissible hearsay.

    Standard and Scope of Review that applies to the City’s motion.

    4. The standard and scope of review for Rule 56 motions is well-known to this Court.

In making a summary judgment determination, the Court views the evidence and all

factual inferences from that evidence in the light most favorable to the party opposing the

motion and all reasonable doubts about the facts are resolved in favor of the nonmoving

litigant. Bryan v. McKinsey & Co., Inc., 375 F.3d 358, 360 (5th Cir. 2004).

    Argument and authority in opposition to summary judgment.

    5. Again, the City seeks summary judgment on three grounds. Its first claim is that its

“Free Speech Areas” policy and “Senior Center Policy” do not violate free speech

protections in state and federal constitutions as a matter of law. In support of that claim, it

has advanced three sub issues: (1) The exterior grounds of the City’s libraries and senior

centers are non-public forums; (2) The City’s policies are reasonable in light of the

intended purposes of the City’s libraries and senior centers; and (3) City policies do not

discriminate on the basis of the speaker’s viewpoint. See Defendant’s Motion for

Summary Judgment at 6.

       5.1 By asserting the City’s libraries and senior centers are nonpublic forums, the

City seeks to avoid a strict scrutiny standard of review applicable under the doctrinal

Plaintiff’s Opposition to Summary Judgment                                                    8
“forum analysis.” Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788, 800

(1985) (explaining the extent to which government can control access to its property

depends on the nature of the relevant forum). For example, streets and parks “‘have

immemorially been held in trust for the use of the public, and, time out of mind, have

been used for purposes of assembly, communicating thoughts between citizens, and

discussing public questions.’ In these quintessential public forums, the government may

not prohibit all communicative activity. For the state to enforce a content-based exclusion

it must show that its regulation is necessary to serve a compelling state interest and that it

is narrowly drawn to achieve that end.” Perry Educ. Ass’n v. Perry Local Educators’ Ass’n,

460 U.S. 37, 45 (1983) (citing Carey v. Brown, 447 U.S. 455, 461, (1980)). There are other

examples: a university meeting facility; a school board meeting; or a municipal theater.

These are examples of public property that the government has opened for use by the

public as a place for expressive activity, or so-called “public forum created by government

designation.” In such circumstances, the federal constitution forbids certain exclusions

from a forum generally open to the public even if it was not required to create the forum

in the first place. Perry Educ. Ass’n, 460 U.S. at 45 (citing Widmar v. Vincent, 454 U.S. 263

(1981) and other internal citations omitted).

       But “forum analysis is not completed merely by identifying the government

property at issue. Rather, in defining the forum [courts] have focused on the access

sought by the speaker.” Cornelius, 473 U.S. at 801.



Plaintiff’s Opposition to Summary Judgment                                                   9
       Finally, in contrast to public forums, the government can restrict access to

nonpublic forums so long as its restrictions are reasonable and are not an effort to

suppress disfavored speech. E.g., Lehman v. City of Shaker Heights, 418 U.S. 298 (1974).

       5.2   In most cases, the issue presented in the particular forum analysis is the line

between designated and limited public forums. The Fifth Circuit has said that in

distinguishing between the two types of forums, precedent brings focus to two factors: (1)

the government’s intent with respect to the forum, and (2) the nature of the forum and its

compatibility with the speech at issue. Fairchild v. Liberty Indep. Sch. Dist., 597 F.3d 747,

758–59 (5th Cir. 2010).

       5.3 The City’s claim that the “exterior grounds” of its libraries and senior

centers are non-public forums is not well-taken. Indeed, its reference to “exterior

grounds” suggests that the City’s position is somewhat nuanced; in any event, the Fifth

Circuit has suggested reviewing courts “push aside ‘self-serving statements’” regarding

the forum and its purpose and look instead to “objective evidence leavened by common

sense.” Fairchild, 597 F.3d 747, 759 (5th Cir. 2010).

       5.4 Libraries, with respect to First Amendment rights, have been analyzed as

traditional public forums, limited public forum, and designated public forums. Doe v. City

of Albuquerque, 667 F.3d 1111, 1128–29 (10th Cir. 2012) (finding library to be designated

public forum for purposes of First Amendment activity); Deans v. Las Vegas Clark County

Library Dist., 220 F. Supp. 3d 1058, 1062 (D. Nev. 2016) (analyzing library plaza as

traditional public forum); Sund v. City of Wichita Falls, Tex., 121 F. Supp. 2d 530, 548

Plaintiff’s Opposition to Summary Judgment                                                      10
(N.D. Tex. 2000) (analyzing Wichita Falls Public Library as a limited public forum, “like

all other public libraries”); Hawkins v. City & County of Denver, 170 F.3d 1281, 1286–87

(10th Cir. 1999)(“Examples of designated public fora include: state university meeting

facilities expressly made available for use by students, school board meetings open to the

public by state statute, advertising space in state-owned subway and commuter rail

stations, a city owned and operated senior center sponsoring lectures, and public

libraries”).

        And notably, in the Doe v. City of Albuquerque decision, the court observed that

“[i]n a designated public forum, the government may only impose content-neutral time,

place, and manner restrictions that: (a) serve a significant government interest; (b) are

narrowly tailored to advance that interest; and (c) leave open ample alternative channels

of communication.” 667 F.3d at 1130–31.This is plainly a stricter standard that the City

seeks to satisfy by its summary judgment motion.

       Meanwhile in Sund v. City of Wichita Falls, the court stated that the government,

in the context of the library as a limited public forum, could not restrict solely on the basis

of content, “unless the City can demonstrate that the restriction is necessary to achieve a

compelling government interest and there are no less restrictive alternatives for achieving

that interest.” 121 F. Supp. 2d at 548.

       Plaintiff contends the City libraries are limited public forums or designated public

forums with a stricter standard of review. The City is not entitled to summary judgment



Plaintiff’s Opposition to Summary Judgment                                                   11
as a matter of law by relying solely on a reasonableness standard applicable to nonpublic

forums.

       5.5 To be sure, the City cites to several cases involving post offices. See

Defendant’s Motion for Summary Judgment at 9. But in each of these cases, as part of its

analysis in deciding whether the walkway to the post office is a public forum, the courts

stress the decidedly business nature of a post office. Most patrons of the post office are

there solely for a transactional purpose: to deposit and pay for mail services or pick up

items that have been mailed to them. As the Supreme Court said in United States v.

Kokinda, 497 U.S. 720, 728 (1990), “the postal sidewalk was constructed solely to assist

postal patrons to negotiate the space between the parking lot and the front door of the

post office, not to facilitate the daily commerce and life of the neighborhood or city.”

Public libraries, in contrast, serve a variety of non-business functions for the community

and it is within the commonsense knowledge of this Court that those functions can

facilitate the “daily commerce and life of the neighborhood or city.” Indeed, the City’s

libraries presently provide free learning opportunities on the basics of using a computer to

find information; “connect with friends and family” through social media; and use the

internet to find a job and complete online applications. 3 At the same time, it also

promotes book discussions and “meet-and-greet” events with artists and journalists.



3 https://www.mysapl.org/Events-News/News-Media-
Center/News/ArtMID/17281/ArticleID/15705/Learn-at-SAPL-Launches-Free-Digital-
inclusion-Certificate-Program-Available-to-All-San-Antonio-Residents

Plaintiff’s Opposition to Summary Judgment                                                   12
These events are moderated, with book signings and book sales. 4 Such worthwhile events

and programs, in the context of summary judgment, preclude ruling that the City libraries

are not designated public forums, or limited public forums.

       5.6 Moreover, the City concedes in its motion (see at 10) that it desires to and

does make some library branches available to serve as polling places for early and election-

day voting. This is also a purpose patently inconsistent with the concept of nonpublic

forums.

       5.7 In sum, the City is not entitled to summary judgment because its libraries are

not nonpublic forums but are limited public forums or designated public forums. In fact,

the Free Speech Areas vary for different locations based on the City specific designations.

See Appendix at Tab 3, COSA000598–604. As such, the City’s Free Speech policies are

subject to a stricter standard of review than the standard of reasonable made the core of

its summary judgment motion. See Chiu v. Plano Indep. Sch. Dist., 260 F.3d 330, 345 (5th

Cir. 2001) (observing the government’s power to restrict speakers’ access to designated

public forums is subject to the same constitutional constraints that apply to traditional

public forums).

       5.8 The City says less about its senior centers, except to assert its exterior

grounds are nonpublic forums since the exterior grounds are used to park cars and enter



4https://www.mysapl.org/Events-News/News-Media-
Center/News/ArtMID/17281/ArticleID/15657/Renowned-Artist-Jesse-Trevi241o-To-Visit-
the-Central-Library-to-Discuss-His-Life-and-Work

Plaintiff’s Opposition to Summary Judgment                                                  13
the centers. For proof, it cites to the declaration of the Assistant Director for the San

Antonio Department of Human Services, Dovalina, who says that at the Northeast Senior

Center, the purpose of the walkways and pathways is to facilitate safe and efficient access.

She adds the building and the exterior grounds of the Northeast Senior Center are

“designed with accessibility and mobility in mind” and it is important to keep walkways

clear of any obstructions. Dkt. 31-3 at para. 13–15. This self-interested testimony

nevertheless does not inform the Court of facts relevant to the forum analysis. It alone is

no basis on which to grant summary judgment under a threshold forum analysis.

    6. The City is not entitled to summary judgment by asserting its “Free Speech

Areas” policy and “Senior Center Policy” are reasonable in light of the intended

purposes of the City’s libraries and senior centers.

       6.1 First, as noted in section 5, the less strict “reasonableness” standard will not

apply unless the City libraries and senior centers are nonpublic forums. This proposition

is not, however, established as a matter of law. On that basis alone, summary judgment is

inappropriate.

       6.2 Further, the Deans decision, like the case here, involves the outside area of

the library. Deans is a voter registrant and travels “nationwide” to circulate petitions and

tell people how to register to vote. Deans, 220 F. Supp. 3d at 1060. On one occasion he

went to a plaza outside the entrance to a public library in Las Vegas to engage in his

petition and informational activities. After several minutes, a library assistant branch

manager came outside and told Deans his activity was restricted to a small, designated

Plaintiff’s Opposition to Summary Judgment                                                  14
area about 75 feet from the entrance. Deans refused to comply, asserting his First

Amendment right to petition without limiting himself to the designated area. Library staff

then summoned law enforcement, and Deans was issued a trespass notice. Id. at 1061.

       The district court considered whether to issue injunctive relief in Dean’s favor and

against the library district. The court determined Dean was likely to prevail on the merits.

The library plaza was like a public sidewalk with free access to the public. Further, the

defendant library district had conceded that the library plaza was used for limited

petitioning and voter registration and had been used for two public events “both

conducted by the library.” Id. at 1062. The district court also noted another precedent

holding that “libraries are public spaces. ‘Characterizing the area as a public forum is

consistent with the role of a library as a mighty resource in the free marketplace of ideas.

It is specially dedicated to broad dissemination of ideas. It is a forum for silent speech.’”

Id. at 1063.

       6.3 The City gives great weight to the “quiet” contemplation of the library,

suggesting oral First Amendment activities are “antithetical to the nature” of a library.

See Defendant’s Motion for Summary Judgment at 11. Coupling this claim with the City’s

assertion of a nonpublic forum, it says it could “prohibit petition solicitation altogether on

library property to further” the quiet, “efficient functioning of the library.” Id. This

appeal to the stereotype of the “Shh! librarian” just isn’t so anymore. Indeed, on May 4,




Plaintiff’s Opposition to Summary Judgment                                                      15
the City’s libraries celebrated Star Wars Day. 5 It had “selfies with Yoda, lightsaber duels

(kid and adult tournaments), droid races, and a scavenger hunt in celebration of Free

Comic Book Day.” Another library branch showed the Phantom Menace movie. Another

branch had “cosplay fun, Droid races, photo ops, vintage toy displays including a

Millennium Falcon and a Katana Fleet, and DIY Star Wars crafting. All ages are

welcome.” 6

       6.4 Setting aside this evidence contrary to the quiet, contemplative acquisition of

knowledge, Motion at 11, the City argues that because it could prohibit petition

solicitation “altogether,” whatever Free Speech area it does give is de facto and

“necessarily reasonable.” This argument fails in fact and in law.

       6.5 Likewise, the City’s “Senior Center Policy” cannot be affirmed by summary

judgment simply because the City wants to protect those in its centers from “political

pressure” and the “appearance of bias or favoritism.” Overwhelming precedent reflects a

judicial recognition of the “profound national commitment to the principle that debate on

public issues should be uninhibited, robust, and wide-open.” New York Times Co. v.

Sullivan, 376 U.S. 254, 270 (1964). Our seniors should not be excluded from that debate.



5“Star Wars Day, May 4, celebrates George Lucas’ Star Wars. * * * The date was chosen for the
pun on the catchphrase ‘May the Force be with you’ as “May the Fourth be with you.”
https://en.wikipedia.org/wiki/Star_Wars_Day
6https://www.mysapl.org/Events-News/News-Media-
Center/News/ArtMID/17281/ArticleID/15624/Lightsaber-Duel-Droid-Races-and-Selfies-with-
Yoda

Plaintiff’s Opposition to Summary Judgment                                                 16
Finally, the City does not articulate any danger of “political pressure,” bias, or favoritism

from Plaintiff’s specific activities to collect petition signatures.

    7. The City is not entitled to summary judgment on its retaliation claim.

       7.1 First, the City claims that no adverse action was taken that would chill Local

624’s engagement in protected activities such as speech and petitioning. It is undisputed

on the City’s summary judgment record that the police were called, trespass warnings

were given, and arrest was threatened if the union’s petition solicitors did not move. See

Defendant’s Motion for Summary Judgment at 13. The City says this is not enough, citing

Matherne v. Larpenter, 216 F.3d 1079 (5th Cir. 2000) (unpublished). But that case is of

limited support to the City. The Fifth Circuit there held adverse actions such as arrests or

indictments may constitute actionable First Amendment violations, but “retaliatory

criticisms, investigations, and false accusations that do not lead to some more tangible

adverse action are not actionable ….” Id. at ★3. The panel again emphasized that the

plaintiff in its case was “understandably miffed when she was publicly called a liar and

accused of filing a false report,” but “defamation or criticism followed by nothing more

produces nothing actionable under the First Amendment.” The facts here, as presently

known to the Court on this summary judgment record, involve something else. 7




7Local 624 has sought a corporate representative deposition that included, as an area of inquiry,
the union’s “‘petition-gathering activities’ as set out in the City’s summary judgment motion
and exhibits referenced there.” The City has moved to quash that deposition.

Plaintiff’s Opposition to Summary Judgment                                                      17
       7.2 Second, to the extent the City asserts that Local 624’s retaliation claim must

fail because the union successfully collected the necessary number of signatures, it cites

no cases holding the Plaintiff’s petition solicitors surrender their First Amendment rights

upon their petition success. For example, if an arrest is made as an adverse action in

connection with petition activities, it is irrelevant that the petition was successful

notwithstanding that adverse action.

       7.3 Third, as for causal motive, the City brushes off the fact that the City’s

Mayor “publicly expressed his strong disapproval” of the merits of the Plaintiff’s

proposed ballot measures and says it is “no evidence” that the City retaliated against the

Plaintiff. See Defendant’s Motion for Summary Judgment at 13. But in the summary

judgment setting, the inferences are indulged in Local 624’s favor, not the City’s. The

fact that the written policies may have pre-existed Local 624’s petition activities at issue

does not preclude improper motive in enforcement of those policies. Moreover, there is

summary judgment evidence from the City’s document production demonstrating

specific efforts it undertook because of Local 624’s petition activities, including the

posting of unique signage. See Appendix at Tab 1, COSA000145–146. Likewise, there is

evidence of changes to the City policy, including changes to the Free Speech Areas. See

Appendix at Tab 2, COSA000316–317.

    8. The City is not entitled to summary judgment on its “fair notice” claim.

       8.1 The City says its challenged policies provide fair notice of the conduct they

proscribe and objective guidelines for enforcement and are therefore not impermissibly

Plaintiff’s Opposition to Summary Judgment                                                     18
vague. But the summary judgment evidence shows the City changed its signage, and

changed Free Speech Zones, in response to Local 624’s First Amendment activities. See

Appendix at Tabs 1 and 2. This is direct evidence contrary to the City’s claim that

“neither the library nor senior center policy invites subjective interpretation and

policymaking on the part of enforcing officials.” See Defendant’s Motion for Summary

Judgment at 15.

    9. Plaintiff’s state law claims are to be treated like the federal claims it has asserted,

says the City. See Defendant’s Motion for Summary Judgment at 15–16. Because Local

624’s federal claims should survive summary judgment, the state law claims should

continue as well.

       Conclusion and Prayer

    10. Accordingly, Plaintiff requests the Court deny the Defendant’s Motion for

Summary Judgment. Plaintiff requests all other relief consistent with the arguments and

representations in this Opposition.




Plaintiff’s Opposition to Summary Judgment                                                       19
                                             Respectfully submitted,

                                             Feldman & Feldman P.C.

                                             By:
                                                      Cris D. Feldman
                                                      Attorney-in-Charge
                                             State Bar No. 24012613
                                             3355 W. Alabama St., Suite 1220
                                             Houston, TX 77098
                                             713.986.9471
                                             cris.feldman@feldman.law

                                             Attorneys for Plaintiff
                                             San Antonio Firefighters’ Association
                                             Local 624

Of counsel:

Feldman & Feldman P.C.

s/ George W. Vie III
George W. Vie III
State Bar No. 20579310
george.vie@feldman.law

David M. Feldman
State Bar No. 06886700
david.feldman@feldman.law
William X. King
State Bar No. 24072496
will.king@feldman.law
3355 West Alabama Street, Suite 1220
Houston, Texas 77098
713.986.9471




Plaintiff’s Opposition to Summary Judgment                                           20
                                CERTIFICATE OF SERVICE

   The undersigned hereby certifies that service on counsel for all parties will be
accomplished through CM/ECF.


                                             s/ George W. Vie III
                                             George W. Vie III




Plaintiff’s Opposition to Summary Judgment                                            21
